EXHIBIT 99.1 Annual Meeting of Holders of Common Shares of Kinross Gold Corporation (the “Issuer”) May 9, 2012 REPORT OF VOTING RESULTS National Instrument 51-102 Continuous Disclosure Obligations Section 11.3 Item 1: Election of Directors By a vote, the results of which are outlined below, the following directors were elected to hold office for the ensuing year or until their successors are elected or appointed: Vote Type Voted Voted (%) O/S (%) JOHN A. BROUGH For Withheld Non Votes Spoiled TYE W. BURT For Withheld Non Votes Spoiled JOHN K. CARRINGTON For Withheld Non Votes Spoiled JOHN M.H. HUXLEY For Withheld Non Votes Spoiled KENNETH C. IRVING For Withheld Non Votes Spoiled JOHN A. KEYES For Withheld Non Votes Spoiled CATHERINE MCLEOD-SELTZER For Withheld Non Votes Spoiled GEORGE F. MICHALS For Withheld Non Votes Spoiled JOHN E. OLIVER For Withheld Non Votes Spoiled TERENCE C.W. REID For Withheld Non Votes Spoiled Item 2:Appointment of Auditors By a vote, KPMG LLP were appointed auditors of the Corporation to hold office until the close of the next annual meeting of shareholders or until their successors are appointed, and the directors of the Corporation were authorized to fix the remuneration of the auditors. Vote Type Voted Voted (%) O/S (%) For Withheld Non Votes 0 0 Spoiled Item 3:Executive Compensation By a vote by ballot, the Shareholders approved an advisory resolution on Kinross’ approach to executive compensation.The Shareholders present in person or represented by proxy at the Meeting voted as follows: Vote Type Voted Voted(%) O/S(%) Votes in Favour Votes Against Non Votes Spoiled 256 Item 4:Reconfirmation of Shareholder Rights Plan By a vote by ballot, the Shareholders approved an ordinary resolution to reconfirm the shareholder rights plan.The Shareholders present in person or represented by proxy at the Meeting voted as follows: Vote Type Voted Voted(%) O/S(%) Votes in Favour 90.67 Votes Against Non Votes Spoiled KINROSS GOLD CORPORATION /s/ Shelley M. Riley Shelley M. Riley Vice President, Office Services and Corporate Secretary 2
